UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File No.333-147716 Blue Sphere Corp. (Exact name of registrant as specified in its charter) Nevada 98-0550257 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35 Asuta Street, Even Yehuda, Israel 40500 (Address of principal executive offices)(zip code) 972-9-8917438 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act of 1934. YesxNoo The registrant is a voluntary filer and, as such, is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act of 1934.Consequently, the level of the registrant’s disclosure may vary from what is required of a mandatory reporting company. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date:As at March 31, 2011, there were 73,433,333 shares of common stock, par value $0.001 per share, issued and outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 2 ITEM 4T.CONTROLS AND PROCEDURES. 5 PART II - OTHER INFORMATION 7 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 7 ITEM 6. EXHIBITS 7 SIGNATURES 7 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Blue Sphere Corp. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS AS OF MARCH 31, 2011 - 1 - Blue Sphere Corp. (A Development Stage Company) Consolidated Balance Sheets (In thousands except share and per share data) As of March 31, As of September 30, 2 0 1 1 2 0 10 Unaudited ASSETS CURRENT ASSETS Cash 66 Other current assets 24 Total Current Assets PROPRERTY AND EQUIPMENT, NET 9 8 Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts payable Other accounts payables - 3 Total Current Liabilities $ $ Stockholders’ Deficit Common shares, $0.001 par value; 1,750,000,000 shares authorized - - at March 31, 2011 and September 30, 2010, 73,300,000 shares and 66,500,000 issued and outstanding at March 31, 2011 and September 30, 2010, respectively 75 69 Additional paid in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Equity 15 Total Liabilities and Stockholders' Equity $ $ See accompanying notes to financial statements F - 2 Blue Sphere Corp. (A Development Stage Company) Consolidated Statements of Operations (In thousands except share and per share data) Six Months Ended March 31, Three Months Ended March 31, For The Period form May 17, 2007 (Inception) to March 31 OPERATING EXPENSES General and administrative expenses* $ Financial expenses (income), net 1 1 2 1 (3 ) NET LOSS Net loss per common share – basic and diluted $ Weighted average number of common shares outstanding during the period – basic and diluted * In the six and three month period ended March 31, 2011 and March 31, 2010 - includes $4,676 and $780 thousands share-based compensation respectively. The accompanying notes are an integral part of the condensed consolidated financial statements. F - 3 Blue Sphere Corp. Statement of Stockholders' Equity (Deficit) (In thousands, except share and per share data) Common Stock Additional Accumulated Total Stockholders' Shares Amount Paid in Capital Deficit Equity Common stock issued, July 17, 2007 (date of inception) $
